J-A31005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KELLY DUTTON                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    AMERICAN BANKERS INSURANCE                 :   No. 1288 EDA 2017
    COMPANY                                    :

                    Appeal from the Order Entered April 5, 2017
               In the Court of Common Pleas of Philadelphia County
            Civil Division at No(s): September Term, 2016 No. 01412


BEFORE:      PANELLA, J., OLSON, J., and STEVENS, P.J.E.

JUDGMENT ORDER BY PANELLA, J.                          FILED AUGUST 22, 2018

        Kelly Dutton appeals, pro se, the order granting judgment on the

pleadings to American Bankers Insurance Company (“American”). Dutton

seeks coverage under his neighbor’s renter’s insurance policy for damages

caused by a fire in the neighbor’s residence. The trial court found Dutton does

not have standing to pursue his claim, and granted American’s motion for

judgment on the pleadings. In the alternative, the court found Dutton’s claim

was barred by the statute of limitations. We affirm.

        Dutton filed a pro se complaint against American on September 13,

2016. Dutton alleged that on an unspecified date, Tenille Timbers experienced


____________________________________________


   Former Justice specially assigned to the Superior Court.
J-A31005-17


a fire in her apartment. Timbers had an insurance policy with American.

Dutton sustained damage to his property due to the fire.

      Dutton’s own insurance company paid for the repair of his property, but

did not cover the rental income he lost. As a result, Dutton requested that

American cover the rental income loss. An attached copy of a statement of

loss submitted to Dutton’s insurance company represented the date of his loss

was January 8, 2013. He claimed $22,185.00 in damages from American.

      American’s answer raised, among others, the defenses of Dutton’s lack

of standing and that his claim was barred by the statute of limitations. Dutton

did not file a response to American’s new matter.

      American subsequently filed a motion for judgment on the pleadings,

asserting Dutton’s failure to respond to the factual allegations in its answer

entitled it to judgment as a matter of law. In his answer, Dutton argued the

court should deny the motion, as the law permitted Timbers to assign her bad

faith claim against American to Dutton as an injured third party. Furthermore,

he argued the statute of limitations had been tolled by settlement

negotiations.

      We must accept all well-pleaded allegations in the complaint as true

when reviewing a challenge to an order granting judgment on the pleadings.

See Guerra v. Redevelopment Authority of City of Philadelphia, 27 A.3d

1284, 1288-1289 (Pa. Super. 2011). Judgment on the pleadings may be




                                     -2-
J-A31005-17


granted when there are no disputed issues of material fact and the moving

party is entitled to judgment as a matter of law. See id.

      After reviewing the parties’ briefs and the certified record, we conclude

the trial court’s opinion thoroughly and adequately addresses the issues raised

by Dutton on appeal. See Trial Court Opinion, 7/3/17 (finding Dutton had no

inherent standing and had never explicitly alleged Timbers had assigned her

rights to him, and furthermore, Dutton’s claims were barred by both

contractual and statutory claim limitations). We therefore adopt the trial

court’s reasoning as our own and affirm on that basis.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/18




                                     -3-